DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the converter extends lengthwise from an end of the cylinder and is adjacent to the piston, the converter comprising: a chain coupled to a portion of the piston that remains outside the cylinder, the chain configured to rotate based on the linear movement of the piston; and a gearbox configured to convert a slower rotational motion of the chain into a faster rotational motion, the generator configured to produce the electrical power based on the faster rotational motion,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 4, the recitation of “wherein the converter comprises: a ball screw coupled to the piston, the ball screw configured to move along a ball screw shaft based on the linear movement of the piston and cause rotation of the ball screw shaft; a chain configured to be rotated by the ball screw shaft; and a gearbox configured to convert a 
In claim 6, the recitation of “wherein the first and second tanks, the cylinder, the piston, the converter, and the generator are collinear in the body,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “wherein the converter extends lengthwise from an end of the cylinder and is adjacent to the piston, the converter comprising: a chain coupled to a portion of the piston that remains outside the cylinder, the chain configured to rotate based on the linear movement of the piston; and a gearbox configured to convert a slower rotational motion of the chain into a faster rotational motion, the generator configured to produce the electrical power based on the faster rotational motion,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 12, the recitation of “wherein the converter comprises: a ball screw coupled to the piston, the ball screw configured to move along a ball screw shaft based 
In claim 14, the recitation of “wherein the first and second tanks, the cylinder, the piston, the converter, and the generator are collinear in the body,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 18, the recitation of “wherein translating the linear movement of the piston into the rotational motion comprises using a converter that extends lengthwise from an end of the cylinder and is adjacent to the piston, wherein using the converter comprises: rotating a chain coupled to a portion of the piston, which remains outside the cylinder, based on the linear movement of the piston; and using a gearbox to convert a slower rotational motion of the chain into a faster rotational motion, the electrical power produced based on the faster rotational motion,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

Claims 2, 3, 5, 7, 8, 10, 11, 13, 15-17, and 19 are allowed due to dependency on one of the foregoing claims.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 1/29/2021, and it fails to teach the claims as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746                                                                                                                                                                                                        

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, April 12, 2021